               Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X Case No.
ERNESTO BARET,

                                      Plaintiff,

                           - against -                                   COMPLAINT

WHOLE FOODS MARKET GROUP, INC., and
MARIAMA WEIR, Individually,                                              PLAINTIFF DEMANDS
                                                                         A TRIAL BY JURY
                                        Defendants.
---------------------------------------------------------------------X

        Plaintiff ERNESTO BARET, by and through his attorneys, NISAR LAW GROUP, P.C.,

hereby complains of Defendants, upon information and belief, as follows:

                                         NATURE OF THE CASE

1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

        U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of

        1991, Pub. L. No. 102-166) (“Title VII”), and the New York City Human Rights Law,

        New York City Administrative Code § 8-107, et seq. (“NYCHRL”), and seeks damages

        to redress the injuries Plaintiff has suffered as a result of being Discriminated Against

        on the basis of his National Origin (Dominican Republic), Unlawfully Retaliated

        Against, and Caused to suffer a Constructive Discharge.

                                     JURISDICTION AND VENUE

2.      Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), 28 U.S.C. §§ 1331

        and 1343.

3.      The Court has supplemental jurisdiction over the plaintiff’s claims brought under city law

        pursuant to 28 U.S.C. § 1367.

4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as it is a judicial district
            Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 2 of 8



      in which a substantial part of the events or omissions giving rise to the claim occurred.

                             PROCEDURAL PREREQUISITES

5.    Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

      Employment Opportunities Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue from the EEOC dated September 9, 2019, with

      respect to the herein charges of discrimination.

7.    This Action is being commenced within 90 days of Plaintiff’s receipt of said Notice.

                                             PARTIES

8.    At all times relevant, Plaintiff ERNESTO BARET (“Plaintiff”) was and is a resident of

      the State of New York and New York County. His national origin is Dominican

      Republic.

9.    At all times relevant, Defendant WHOLE FOODS MARKET GROUP, INC. (“WHOLE

      FOODS”) was and is a foreign business corporation duly existing pursuant to, and by

      virtue of, the laws of Texas.

10.   At all times relevant, Defendant WHOLE FOODS was and is a foreign business

      corporation which lawfully conducts business within New York State and which owns,

      operates, and/or maintains numerous grocery stores in New York City, including one in the

      Tribeca neighborhood of Manhattan, located at 270 Greenwich Street, New York, NY

      10007 (“the Tribeca grocery store”).

11.   At all times relevant, Mariama Weir (“WEIR”) was and is an individual employed by

      Defendant WHOLE FOODS, holding the position of “store manager” of the Tribeca

      grocery store. Defendant WEIR is black non-Hispanic.

12.   At all times relevant, Defendant WEIR exercised supervisory authority over Plaintiff and

      had the power to hire, fire, and/or directly affect the terms and conditions of his


                                                2
            Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 3 of 8



      employment, as well as direct his daily work activities.

13.   Defendants WHOLE FOODS and WEIR are herein referred to together as “Defendants.”

                                     MATERIAL FACTS

14.   Insofar as is relevant, in mid-2017, Plaintiff was employed by Respondent WHOLE

      FOODS and worked at the Tribeca grocery store as a “prepared foods team leader.”

      Defendant WEIR became employed as a store team leader for the Tribeca grocery store

      in 2017.

15.   Shortly after Defendant WEIR became store team leader, she took away the keys to the

      store previously given to Plaintiff and a person named Francisco (who is also

      Dominican), yet let two black workers (named Jeremy and Latisha) keep theirs.

16.   In May 2018, Plaintiff was getting bread for one his co-workers (a person named Jazmin

      Guzman, who is also Dominican).          During this time, Defendant WEIR stated in a

      condescending and sarcastic tone to Plaintiff that she had recently found out that Jazmin

      was Dominican. She then followed up and said that the only reason he was helping her

      was because they were both Dominican.

17.   Thereafter, in June 2018, Plaintiff was working with one of his colleagues (a man named

      Angel Correa who is also Dominican). During this time, Plaintiff called Defendant

      WEIR to alert her that the machine which cooks chicken was not working properly. Upon

      her coming over and seeing the machine, Plaintiff recommended that the machine be

      fixed. However, Defendant WEIR responded by telling Plaintiff and Angel that the

      machine needs a “deep clean,” and said in a condescending manner, “I thought that’s

      what you Dominicans are good for” (i.e., cleaning). This comment reinforced destructive

      stereotypes and offended Plaintiff.

18.   Also, during the Fall 2018, Plaintiff had been asked to come by Defendant WEIR’s


                                                3
            Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 4 of 8



      office. During their meeting in her office, Defendant WEIR had accused Plaintiff of not

      saying hello to her the previous day when they were at work. Plaintiff denied having

      done so, and then Defendant WEIR said to him “this f*cking Dominican” to his face.

      Offended, Plaintiff expressed his displeasure and left her office.

19.   During that week, Defendant WEIR told Plaintiff to come to her office. In a meeting,

      Defendant WEIR told Plaintiff that he was under investigation and he was not allowed to

      come into work for the rest of the week, and that she would get back to him by the end of

      the week.

20.   The week ended and Plaintiff did not hear from Defendant WEIR (or anyone else for that

      matter). The following Tuesday (October 8, 2018), after still not having heard from

      Defendant WEIR, Plaintiff emailed Nicole Wesco (a Regional manager) and Michelle

      Rivera (someone in the HR department) to complain of discrimination on the basis of

      national origin (i.e., Dominican Republic). In it, he detailed discrimination on the basis

      of his national origin (Dominican) and explicitly alerted them about the “this f*cking

      Dominican” comment made to him by Defendant WEIR. He also stated, “You guys need

      to look into this investigation because Mariama is dividing the team Spanish and black,

      something that is destroying the team moral and bad for business.”

21.   Plaintiff eventually learned at the end of October/ beginning of November 2018 that

      nothing was revealed during the investigation into him (which was mentioned to him by

      Defendant WEIR).

22.   Plaintiff asked to be transferred twice, but on each occasion, he was told someone from

      Defendant WHOLE FOODS would get back to him, but never did. Unable to tolerate the

      comments and conduct and the treatment he suffered, in or around November 2018,

      Plaintiff was forced to resign.


                                                4
            Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 5 of 8



23.   Defendant WEIR’s actions and conduct were intentional and intended to harm Plaintiff.

24.   As a result of Defendants’ discriminatory treatment of Plaintiff, he has suffered emotional

      distress.

25.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer future pecuniary losses, emotional pain, suffering, inconvenience, loss

      of enjoyment of life, and other non-pecuniary losses.

26.   As a result of the above, Plaintiff has been damaged in an amount in excess of the

      jurisdiction of the Court.

27.   Respondent WHOLE FOODS’ conduct—through its employee Defendant WEIR—has

      been malicious, willful, outrageous, and conducted with full knowledge of the law. As

      such, Plaintiff demands Punitive Damages as against Respondent WHOLE FOODS.

28.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff demands Punitive Damages as against both

      Defendants, jointly and severally.

                            AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                            (Not Against Individual Defendant)

29.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

30.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

      Rights Act of 1964, 42 U.S.C. Section(s) 2000e, et seq., for relief based upon the

      unlawful employment practices of the above-named Defendant. Plaintiff complains of

      Defendant’s violations of Title VII’s prohibition against discrimination in employment

      based, in whole or in part, upon an employee’s national origin (Dominican Republic).

31.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e,


                                               5
            Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 6 of 8



      et seq., by discriminating against Plaintiff because of his national origin (Dominican

      Republic), causing him damages.

                           AS A SECOND CAUSE OF ACTION
                         FOR RETALIATION UNDER TITLE VII
                            (Not Against Individual Defendant)

32.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

33.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides

      that it shall be unlawful employment practice for an employer:

      “(1) to ... discriminate against any of his employees ... because he has opposed any
      practice made an unlawful employment practice by this subchapter, or because he has
      made a charge, testified, assisted or participated in any manner in an investigation,
      proceeding, or hearing under this subchapter.”

34.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e,

      et seq., by retaliating against Plaintiff with respect to the terms, conditions or privileges

      of employment because of his opposition to the unlawful employment practices of

      Defendant, causing him damages.

            AS A FOURTH CAUSE OF ACTION FOR DISCRIMINATION
              UNDER THE NEW YORK CITY HUMAN RIGHTS LAW
                          (Against Both Defendants)

35.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint as if same were set forth herein fully at length.

36.   The New York City Administrative Code § 8-107(1) provides that “It shall be an

      unlawful discriminatory practice: (a) For an employer or an employee or agent thereof,

      because of the actual or perceived age, race, creed, color, national origin, gender,

      disability, marital status, partnership status, caregiver status, sexual orientation or

      alienage or citizenship status of any person, to refuse to hire or employ or to bar or to



                                                6
            Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 7 of 8



      discharge from employment such person or to discriminate against such person in

      compensation or in terms, conditions or privileges of employment” (emphasis added).

37.   Defendants engaged in unlawful discriminatory practices in violation of the New York

      City Administrative Code § 8-107(1)(a) on the basis of his national origin, causing him to

      suffer damages.

               AS A FOURTH CAUSE OF ACTION FOR RETALIATION
               UNDER THE NEW YORK CITY HUMAN RIGHTS LAW
                           (Against Both Defendants)

38.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

39.   The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

      discriminatory practice: “For an employer ... to discharge ... or otherwise discriminate

      against any person because such person has opposed any practices forbidden under this

      chapter...”

40.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code § 8-107(7) by retaliating against Plaintiff because of Plaintiff’s

      opposition to the unlawful employment practices of Plaintiff’s employer.

                                       JURY DEMAND

41.   Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.    Declaring that Defendants engaged in unlawful employment practices prohibited by Title

      VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., and the New

      York City Human Rights Law, New York City Administrative Code § 8-107, et seq., and

      that Defendants discriminated against Plaintiff on the basis of his national origin,

      unlawfully retaliated against him, and caused him to suffer a constructive discharge;


                                               7
            Case 1:19-cv-11155 Document 1 Filed 12/05/19 Page 8 of 8



B.    Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

      unlawful discrimination and retaliation to otherwise make him whole for any losses

      suffered as a result of such unlawful employment practices;

C.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

      distress, pain and suffering and injury to his reputation in an amount to be proven;

D.    Awarding Plaintiff punitive damages;

E.    Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

      action;

F.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices.

Dated: New York, New York
       December 5, 2019
                                                    NISAR LAW GROUP, P.C.



                                                    _______________________________
                                                    Casimir J. Wolnowski, Esq.
                                                    Attorneys for Plaintiff
                                                    570 Lexington Ave., 16th floor
                                                    New York, NY 10022
                                                    Ph: (646) 449-7210
                                                    Email: cwolnowski@nisarlaw.com




                                               8
